Title: To George Washington from Major General Israel Putnam, 22 August 1777
From: Putnam, Israel
To: Washington, George



Dear Genl
Head Quarters Peekskill [N.Y.] August 22d 1777

We have recievd yours from Bucks County 18th Inst. And Apprehend from The Introduction of the Second Paragraph, That Your Exelly must have been misinformed respecting The Militia of Connecticut; By the Returns, Your Exelly will be evinced That of the Militia of Con[necticu]t, upwards of a Thousand, are on Command, with their Brigdr Genll Ward—coopperating with B. Genll Warnum—in distressing

the Enemy at White Plains; while influencd by necessity I have dismissed The Whole belonging to the State of N. York—& had wrote To his Excelly Govr Trumbull respecting The Militia’s being regularly relieved—& shall detain These, untill They are, with expectations that in future they remain Three Months; have not yet recieved his Exellys answer—but dare say it will be Satisfactory.
Am very Sorry That it is inconsistant with Your Excellenys present Plan of opperation—To allow Genll Sulivan To return to this Post.
Hope that Genll Howes destination, will not much longer remain a Secret—We are more & more convinced that The River St Lawrence or Portsmouth is His object—Capt. Montgomery a Prisoner at Kingston, Taken at or near Fort Edward—Says that it was the general Opinion & frequent mention, of The Officers, at the Northward, That All Genll Howes opperations This Campaign depended upon Genll Burgoyne, & that They expected, That Genll Howe with his Main Body would Join Them—To penetrate The Country—perhaps his only present design may be to intercept Invaders—at the Mouth of the River—The Season being so far advanced, He cannot hope to opperate with Genll Burgoyne—as it most undoubtedly must be an ill attended Enterprize—The Accounts of Colo. Willets second most favorable Encounter—Which We had the honor of transmitting Your Excelly, together with The Accounts just now reciev’d (& enclosed) will establish Them in Their Hopes—as They will be convinced of their Need of Reinforcments—to Carry Their Plans into real Execcution—The Loss of Sr Wm Brandt, Johnson—& the Death of Sr John Johnson, must dishearten The Savages, & give a Turn In Affairs much in our Favor—The Express, from Connecticut Last Eveng, handed me An Account—which was Corrobborated by another from Albany—that a Large Party of The Enemy in attempting to destroy The Stores at Bennington were repulsed by our Brave Troops under The Command of Colo. or Brigd. Genll Starks—The Connecticut Acct Which the Govr has order’d printed in Hand Bills says 500, The Albany ⟨illegible⟩ 750—Taken Prisioners—& both agree that We have taken Four Field Peices & a large Quantity of Ammunition—We have frequent favorable Intelligence from that Quarter & am happy in Transmitting it forward—A Leiutt—a Hessian & Six Men have deserted from Fort Edward, & are at Kingston with Govr Clinton—They do not appear to be particularly disgusted at any late Conduct, But signify that it is The almost universal Wish of the Hessians of his acquaintance to Quit a Service, where Principle or Honor have no Footing & Join the Americans, whom They allow to be largely possessed of both—We have also Numbers of Hessians daily coming out from Kings bridge—(Yesterday a Serjeant)—They are all allowd Their choice—& except Those, that enlist into The

Waggon Service & on Bd Ship universally go To Pensylvania—Your Exelleny will frequently See Them—Your P.S: respecting The Payment of the [deserters] Shall be Strictly attended To. I am Dear Genll with much, Respect Your Exy most ⟨illegible⟩

Israel Putnam


P.S: The military Chest is Out tho’ so lately Supplyd & The So frequent applications makes it indispencibly neccessary to desire a further Supply.

